Exhibit Subsidiaries of Helix Energy Solutions Group, Inc. As of December 31, 2008 Name of Subsidiary Jurisdiction of Formation Canyon Offshore,Inc. Texas Canyon Offshore Limited Scotland Canyon Offshore International Corp Texas Helix Energy Solutions BV The Netherlands Helix Energy Solutions (U.K.) Limited Scotland Helix Well Ops (U.K.) Limited Scotland Helix HR Services Limited Scotland Helix Offshore Crewing Services PTE. LTD Singapore Helix Energy Limited Scotland Helix RDS Limited Scotland Helix RDS Pty Limited Australia Helix Well Ops, Inc. Texas Energy Resource Technology GOM, Inc. Delaware CKB Petroleum, Inc. Texas CKB & Associates, Inc. Texas Box Brothers Realty Investments Company Texas CB Farms, Inc. Texas Box Resources, Inc. Texas Energy Resource Technology (U.K.) Limited Scotland Cal Dive I-Title XI, Inc. Texas Helix Vessel Holdings LLC Delaware Neptune Vessel Holdings LLC Delaware Vulcan Marine Holdings LLC Delaware Vulcan Marine Technology LLC Delaware Helix Offshore Ltd. Cayman Islands Helix Subsea Construction, Inc. Delaware Kommandor LLC(50% interest) Delaware Cal Dive International, Inc.(58.5% interest)* Delaware Helix Energy Services Pte. Limited. Singapore AGR-Helix Floating Production Limited(50%) Cayman Islands Well Ops SEA Pty Ltd (d/b/a Seatrac) Australia Helix Energy Services Pty Ltd Australia Helix Ingleside LLC Delaware Helix Shiraz Pty Ltd.(50%) Australia Helix Energy Services (Cyprus) Limited Cyprus * Does not include subsidiaries of Cal Dive International, Inc. that are disclosed in its Annual Report on Form 10-K for the year ended December 31,
